DETAILED ACTION
This is the fourth Office Action regarding application number 15/539,174, filed on 11/20/2017, which is a 371 of PCT/JP2015/085331, filed on 12/17/2015, and which claims foreign priority to JP 2014-265769, filed on 12/26/2014.
This action is in response to the Applicant’s Response received 03/24/2022.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Status of Claims
Claims 1, 4-9, 11, 13, 21-27, 29, and 32-34 are currently pending.
Claims 2, 3, 10, 12, 14-20, 28, 30, and 31 are cancelled.
Claims 33 and 34 are new.
Claims 6-9, 11, and 13 are withdrawn.
Claims 1, 4, 5, 21-27, 29, and 32-34 are examined below.
Upon further examination, the Office has set forth new ground(s) of rejection.
No claim is allowed.

Response to Arguments
The Applicant’s arguments received 03/24/2022 have been carefully considered but they are not found persuasive, or in the case of claims 33 and 34, moot in light of the Office’s new ground(s) of rejection. 
The applicant argues that skilled artisans would not be directed to further increase the ratio of the larger particles to smaller particles stated in MATSUI. Remarks 7.
The examiner finds the applicant’s arguments insufficient to rebut the technical reasoning and findings set forth in the obviousness rejections. The rejections include detailed statements that explain why skilled artisans would seek to increase the ratio of larger particles to smaller particles, and that prima facie cases of obviousness exist where ratios described in the prior art are close to those claimed. The applicant does not set forth unexpected results or other explanation to suggest that skilled artisans would be unaware or surprised by the results of increasing the prior art’s ratio of large and small particles.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5, 6, 21-27, 33 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over MATSUI (US 2003/0155583 A1) in view of SHIN (US 2012/0186645 A1).
Regarding claim 1, MATSUI teaches or suggests a slurry, comprising: 
a liquid medium (solvents and binders, para. 24); 
an organic binder (solvents and binders, para. 24), and 
a plurality of metal-oxide semiconductor fine particles of different primary particle sizes that are dispersed in the liquid medium (para. 19), 
wherein the metal-oxide semiconductor fine particles include first fine particles having a modal primary particle size of 32 to about 50 nm (19-27 nm second semiconductor particles) and second fine particles having a modal primary particle size of 1 to about 13 nm (9-15 nm first semiconductor particles)
such that the metal-oxide semiconductor fine particles in the liquid medium has a dispersed particle size of 1 to about 200 nm (the mean particle size is 100nm or less, para. 19). 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.  MPEP 2144.05.  Here, the claimed range of the second fine particles overlap ranges disclosed by MATSUI, and are therefore obvious.
Further, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close.  Here, the claimed range of the first fine particles (32-50 nm) does not overlap but is extremely close to one of the preferred ranged taught by MATSUI of 19-27 nm. 
(The Examiner emphasizes that the claimed “first fine particles” corresponds to MATSUI’s “second semiconductor particles” and the claimed “second fine particles” corresponds to MATSUI’s “first semiconductor particles.”)
Additionally, MATSUI teaches that both the first and second sets of semiconductor particles may be chosen to have a mean particle size of 100 nm or less (para. 19), but that it is also preferable for the first set of fine particles to be larger than the second set of fine particles.  The Examiner concludes that the claimed ranges are obvious as they lie inside ranges disclosed by MATSUI.  MPEP 2144.05.
MATSUI does not disclose expressly that the organic binder is in an amount of 1-60 wt.% of the slurry.
SHIN teaches a slurry of semiconductor find particles, where an organic binder is included in an amount of between 20-40 wt% of the titanium dioxide nanoparticles (and where the titanium dioxide nanoparticles are included at 5-20wt% based on total weight of precursor solution (paras. 40 and 42), and SHIN provides a specific example where the organic binder is included at 3 wt% of the total slurry solution (para. 69).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify MATSUI and add an organic binder in an amount within the claimed range, such as 3 wt% as taught by SHIN, in order to increase the conversion efficiency of the cell (SHIN, para. 42). Skilled artisans would also recognize the importance of maintaining an optimum amount of binder (i.e., not too high but not too low) because if the amount of binder is excessively high then the viscosity will prevent electro-spinning, but if the amount is too low then the adhesive forces will be reduced and it will be difficult to form a layer from the slurry (SHIN, para. 42). 

Regarding claim 4, the combination of MATSUI and SHIN teaches or would have suggested the slurry of claim 1, wherein the metal-oxide semiconductor fine particles comprise at least one type selected from the group consisting of a titanium oxide, a tin oxide, a niobium oxide, a tungsten oxide, and strontium titanate (particles may be titanium oxide, MATSUI, para. 20). 

Regarding claim 5, the combination of MATSUI and SHIN teaches or would have suggested the slurry of claim 1, wherein the first fine particles and the second fine particles are present at a weight ratio of 100/(1 to about 23) (ratio of second particles to first particles may be in the range of 2:3 to 4:1, para. 19; MATSUI further states that the amount of larger particles must include at least 2/3 times the weight of the smaller particles, or more).  
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.  MPEP 2144.05.  Here, the claimed ranges overlap ranges disclosed by MATSUI, and are therefore obvious.  Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close.

Regarding claim 21, the combination of MATSUI and SHIN teaches or would have suggested the slurry of claim slurry of Claim 1, wherein the metal-oxide semiconductor fine particles comprise a titanium oxide (particles may be titanium oxide, MATSUI, para. 20).

Regarding claim 22, the combination of MATSUI and SHIN teaches or would have suggested the slurry of claim 1, wherein the first fine particles and the second fine particles are titanium oxides (particles may be titanium oxide, MATSUI, para. 20).

Regarding claim 23, the combination of MATSUI and SHIN teaches or would have suggested the slurry of claim 22, wherein the first fine particles and the second fine particles are present at a weight ratio of 100 / 1-23 (ratio of second particles to first particles may be in the range of 2:3 to 4:1, para. 19; MATSUI further states that the amount of larger particles must include at least 2/3 times the weight of the smaller particles, or more).  
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.  MPEP 2144.05.  Here, the claimed ranges overlap ranges disclosed by MATSUI, and are therefore obvious.  Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close.

Regarding claim 24, the combination of MATSUI and SHIN teaches or would have suggested the slurry of claim 1, wherein the metal-oxide semiconductor fine particles are present at a concentration of 5-50 wt% (binders may comprise 1-99 wt%, thus allowing fine particles to comprise 99-1 wt%).  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.  MPEP 2144.05.  Here, the claimed ranges overlap ranges disclosed by MATSUI, and are therefore obvious.  

Regarding claim 25, the combination of MATSUI and SHIN teaches or would have suggested the slurry of claim 22, wherein the metal-oxide semiconductor fine particles are present at a concentration of 10-45 wt% (binders may comprise 1-99 wt%, thus allowing fine particles to comprise 99-1 wt%).  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.  MPEP 2144.05.  Here, the claimed ranges overlap ranges disclosed by MATSUI, and are therefore obvious.  

Regarding claim 26, the combination of MATSUI and SHIN teaches or would have suggested the slurry of claim 23, wherein the metal-oxide semiconductor fine particles are present at a concentration of 12-35 wt% (binders may comprise 1-99 wt%, thus allowing fine particles to comprise 99-1 wt%).  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.  MPEP 2144.05.  Here, the claimed ranges overlap ranges disclosed by MATSUI, and are therefore obvious.  

Regarding claim 27, the combination of MATSUI and SHIN teaches or would have suggested the slurry of claim 1, wherein the liquid medium comprises at least one of ethanol, isopropyl alcohol, benzyl alcohol, and terpineol (MATSUI, para. 25 includes ethanol).

Regarding claim 33, the combination of MATSUI and SHIN teaches or would have suggested the slurry of claim 1, but does not disclose expressly that the first fine particles and the second fine particles are present at a weight ratio of 100/ 2-20. However, MATSUI describes that the ratio of second particles to first particles may be in the range of 2:3 to 4:1 (para. 19; MATSUI further states that the amount of larger particles must include at least 2/3 times the weight of the smaller particles, or more). The examiner believes that the ratios expressly included by MATSUI are only desirable ranges, and that other ranges are also obvious and readily apparent to skilled artisans. MATSUI further describes that additional particle size groups may be further added to the slurry mix (para. 19), including larger particles and in lesser weight amounts (20% by weight or lower). MATSUI states the general principle that the mean particle sizes of the two groups usually are 100nm or lower (para. 19).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.  MPEP 2144.05.  Here, the claimed ranges overlap ranges disclosed by MATSUI, and are therefore obvious.  Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. The weight ratios of the first and second particles would be understood by skilled artisans as close enough to warrant experimentation and consideration, and MATSUI presents the general concepts of combining together multiple groups of particles sizes as a relatively simple endeavor of routine optimization.
Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. It is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP 2112.01).
Since the examiner does not have proper means to conduct experiments, the burden of proof is now shifted to applicants to show otherwise. In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977); In re Fitzgerald, 205 USPQ 594 (CCPA 1980).

Regarding claim 34, the combination of MATSUI and SHIN teaches or would have suggested the slurry of claim 1, but does not disclose expressly that the metal-oxide semiconductor fine particles have a particle size distribution where a particle size of the first fine particles at 90% in a cumulative distribution is 10-150 nm, and a particle size of the second fine particles at 90% in the cumulative distribution is 1-50nm.
MATSUI states the general principle that the mean particle sizes of the two groups usually are 100nm or lower (para. 19). The examiner asserts that the ranges and concepts taught and suggested by MATSUI render the claimed range obvious, since it is strongly implied or at least very likely that the mean particle sizes of the MATSUI components would also have a 90% distribution size within the large ranges claimed by the applicant.
A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. The weight ratios of the first and second particles would be understood by skilled artisans as close enough to warrant experimentation and consideration, and MATSUI presents the general concepts of combining together multiple groups of particles sizes as a relatively simple endeavor. 
Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. It is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP 2112.01).
Since the examiner does not have proper means to conduct experiments, the burden of proof is now shifted to applicants to show otherwise. In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977); In re Fitzgerald, 205 USPQ 594 (CCPA 1980).


Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over MATSUI (US 2003/0155583 A1) in view of SHIN (US 2012/0186645 A1)as applied to claim 23 above, and further in view of CHA (US 2014/0251433 A1).
Regarding claim 29, the combination of MATSUI and SHIN teaches or would have suggested the slurry of claim 23, but does not disclose expressly that the liquid medium is terpineol.
CHA teaches a paste slurry having a liquid medium solvent selected from terpineol and ethanol, among other solvents (para. 45).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to select terpineol as taught by CHA for the liquid medium solvent in the slurry of MATSUI because the selection of a known material based on its suitability for its intended use, in the instant case a solvent for a titanium oxide paste for a dye-sensitized solar cell, supports a prima facie obviousness determination.  MPEP 2144.07.  CHA further teaches that terpineol and ethanol are interchangeable solvents, and the Examiner concludes that skilled artisans would recognize that either could optionally be chosen as a liquid medium for the titanium oxide slurry.


Conclusion
No claim is allowed.
The Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  The Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. § 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELO TRIVISONNO whose telephone number is (571) 272-5201.  The examiner can normally be reached on MONDAY-FRIDAY, 9:00a-5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, ALLISON BOURKE, can be reached at (303) 297-4684.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 or (571) 272-1000.
/ANGELO TRIVISONNO/
Primary Examiner, Art Unit 1721